Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,  8-10, 13, 14, 18, 21-23, 25, 28, 30, 33, 34, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matin et al. (U.S. Pub No. 2015/0045036 A1) in view of Tooher et al. (U.S. 2019/0074953 A1).



1. Matin teaches a method for obtaining system information, applied to mobile communication terminal, wherein the method comprises: determining whether a trigger condition is satisfied [par 0011, a method of measurement reporting operable at a user equipment (UE). The UE measures a cell not a member of an active set. If a first condition to trigger a first event is satisfied based on a measurement of the cell]; and transmitting demand information corresponding to the system information to a network device when the trigger condition is satisfied [fig 6 par 0011, the UE starts a first TTT timer for the first event to transmit a measurement report causing the re-selection of the cell to be a best serving cell], and transmitting demand information corresponding to the system information to a network device when the trigger condition is satisfied [fig 6 par 0011, the UE starts a first TTT timer for the first event to transmit a measurement report causing the re-selection of the cell to be a best serving cell], wherein the satisfied trigger condition comprises: a case where system information transmitted by the network device does not comprise system Information required by the mobile communication terminal [par 0057, Within the measurement reporting criteria field in the Measurement Control message, the network notifies the UE which events should trigger a measurement report. Here, reporting events named Event 1a through Event 1d (e.g., ela, e1b, e1c, and e1d) may correspond to intra-frequency measurements; and reporting events named Event 2a through Event 2d (e.g., e2a, e2b, e2c, and e2d) may correspond to inter-frequency measurements],
 	Matin fail to show wherein the transmitting the demand Information corresponding to the system information to the network device further comprises: transmitting the demand information corresponding to the system information to the network device through an uplink common control channel (CCCH), in a case that the mobile communication terminal is in an Inactive mode or in an idle mode, wherein the demand information comprises at least one of: a first field configured to indicate first system information that is not required by the mobile communication terminal; or a second field together with a third field, wherein the second field is configured to indicate second system information that is required by the mobile communication terminal and the third field is configured to indicate a validity of the second system information.
 	In an analogous art Tooher show wherein the transmitting the demand Information corresponding to the system information to the network device further comprises: transmitting the demand information corresponding to the system information to the network device through an uplink common control channel (CCCH), in a case that the mobile communication terminal is in an Inactive mode or in an idle mode [par 0093, A WTRU entering, being activated in, and/or exiting IDLE mode in a zone and/or area with one or more, or multiple transmission points might not be able to receive transmissions. For example, the WTRU might not have a WCID and/or its WCID might be unknown to the transmission points. A WTRU may transmit a message that may include a presence indicator], wherein the demand information comprises at least one of: a first field configured to indicate first system information that is not required by the mobile communication terminal; or a second field together with a third field, wherein the second field is configured to indicate second system information that is required by the mobile communication terminal and the third field is configured to indicate a validity of the second system information [par 0068, 0159, 0161, WTRU, e.g., to modify the sequence generation of a physical uplink control channel (PUCCH) and/or uplink (UL) DM-RS for a physical uplink shared channel (PUSCH). A WTRU may trigger a transmission point to transmit its system information. For example, a WTRU may transmit a UL signal (e.g. a WTRU presence indicator) as a system information trigger. A UL signal may explicitly and/or implicitly ask receiving points to transmit system information. For example, a WTRU may  explicitly demand system information. A UL transmission may comprise a flag for on-demand system information.  System information transmission resources may be an output of a function and/or a parameter of a system information trigger. For example, the timing of system information may be determined based on the timing of a system information trigger]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Matin and Tooher because demand capability may be an addition and/or an alternative to periodic broadcasting of system information by a cell and/or reliance of system information on cell-specific reference resources.


2. Matin and Tooher discloses the method according to claim 1, wherein the satisfied trigger condition further comprises at least one of following cases: a case where the mobile communication terminal requires at least one piece of system information; a case where the mobile communication terminal does not require at least one piece of system information; a case where system information stored by the mobile communication terminal is invalid; or a case where a first timer configured to prohibit transmitting the demand information or a second timer configured to prohibit transmitting the demand information is in an off state, wherein the first timer corresponds to the mobile communication terminal, and the second timer corresponds
to the system information [Matin par 0057, For example, the selection of cells to include in the Active Set or re-selection of a best cell may depend on certain UE measurements, which may be configured by the network in a system information block (SIB). For example, the UTRAN may control a measurement in the UE either by broadcast of System Information and/or by transmitting a Measurement Control message. Based on these measurements, the UE may transmit MRMs for certain reporting events (e.g., cell measurement event results)].

3. Matin and Tooher describes the method according to claim 2, wherein the satisfied trigger condition comprises the case where the first timer is in an off state, and after transmitting the demand information corresponding to the system information to the network device, the method further comprises starting the first timer; or the satisfied trigger condition comprises the case where the second timer is in an off state, and after transmitting the demand information corresponding to the system information to the network device, the method further comprises starting the second timer [Matin, par 0011, The UE measures a cell not a member of an active set. If a first condition to trigger a first event is satisfied based on a measurement of the cell, the UE starts a first TTT timer for the first event to transmit a measurement report causing the re-selection of the cell to be a best serving cell].



8. Matin and Tooher illustrates the method according to claim 1, wherein after transmitting the demand information corresponding to the system information to the network device, the method further comprises: receiving at least one of target system information or updated target system information, wherein the target system information is required by the mobile communication terminal, and is determined according to the demand information and transmitted by the network device [par 0067, 0068, This means that HSDPA channels are transmitted to the UE from a single cell called the HSDPA serving cell. As the user moves, or as one cell becomes preferable to another, the HSDPA serving cell may change. Still, the UE may be in soft handover on the associated DPCH, receiving the same information from plural cells. According to mobility procedures defined in Rel. 5 of 3GPP TS 25.331, the Radio Resource Control
(RRC) signaling messages for changing the HSPDA serving cell are transmitted from the current HSDPA serving cell (i.e., the source cell), and not the cell that the UE reports as being the stronger cell (i.e., the target cell].


9. Matin and Tooher convey the method according to claim 1, wherein the transmitting the demand information corresponding to the system information to the network device further comprises: transmitting the demand information corresponding to the system information to the network device through an uplink common control channel CCCH, in a case that the mobile communication terminal is in an inactive mode or in an idle mode; or transmitting the demand information corresponding to the system information to the network device through an uplink dedicated control channel DCCH, in a case that the mobile communication terminal is in an connected mode [Matin, par 0039, During this time, the UE 336 may maintain an Active Set (Aset), that is, a list of cells to which the UE 336 is simultaneously connected (i.e., the UTRAN cells that are currently assigning a downlink dedicated physical channel DPCH or fractional downlink dedicated physical channel F-DPCH to the UE 336 may constitute the Active Set))].

10. Matin and Tooher convey the method according to claim 1, wherein the transmitting the demand information corresponding to the system information to the network device when the trigger condition is satisfied further comprises: determining whether the mobile communication terminal requires to transmit an uplink message when the trigger condition is satisfied; and transmitting, to a die network terminal device, an uplink message carrying the demand information corresponding to the system information, in a case that the mobile communication terminal requires to transmit the uplink message, or generating a request message carrying the demand information, and transmitting the request message to the network device, in a case that the mobile communication terminal does not require to transmit the uplink message” or wherein the transmitting the demand information corresponding to the system information to the network device when the trigger condition is satisfied further comprises: generating a request message carrying the demand information corresponding to the system information when the trigger condition is satisfied; determining whether the mobile communication terminal requires to transmit an uplink message: and transmitting an uplink message carrying the demand information to the network device and deleting the request message in a case that the mobile communication terminal requires to transmit the uplink message, or transmitting the request message to the network device in a case that the mobile communication terminal does not require to transmit the uplink message [par 0011, 0032, The downlink (DL), also called the forward link, refers to the communication link from a Node B 208 to a UE 210 and the uplink (UL), also called the reverse link, refers to the communication link from a UE 210 to a Node B 208. The UE measures a cell not a member of an active set. If a first condition to trigger a first event is satisfied based on a measurement of the cell, the UE starts a first TTT timer for the first event to transmit a measurement report causing the re-selection of the cell to be a best serving cell); wherein the uplink message is a request message for radio resource control (RRC! Connection establishment: or the uplink message is a request message for RRC connection resumption: or the uplink message is a request message for RRC connection re-establishment [par 0056, the measurements performed by a UE 602 may be controlled by an RNC 604 by using RRC messages 606 (e.g., Measurement Control Messages (MCMs)), which may indicate what to measure, when to measure, and how to report].


13. Matin defines a method for controlling transmission of system information, applied to a network device, wherein the method comprises: receiving demand information corresponding to the system information transmitted by a mobile communication terminal when a trigger condition is satisfied; and performing transmission control processing on the system information according to the demand information [Matin par 0011, 0056, The UE measures a cell not a member of an active set. If a first condition to trigger a first event is satisfied based on a measurement of the cell, the UE starts a first TTT timer for the first event to transmit a measurement report causing the re-selection of the cell to be a best serving cell. The UE 602 may be the UE 210 or UE 550, and the RNC 604 may be the RNC 206. After performing measurements requested by the RNC, the UE 602 sends a Measurement Report Message (MRM) 608 to report the measurement results to the RNC], wherein the satisfied trigger condition comprises: a case where system information transmitted by the network device does not comprise system Information required by the mobile communication terminal [par 0057, Within the measurement reporting criteria field in the Measurement Control message, the network notifies the UE which events should trigger a measurement report. Here,
reporting events named Event 1a through Event 1d (e.g., ela, e1b, elc, and etd) may correspond to intra-frequency measurements; and reporting events named Event 2a through Event 2d (e.g., e2a, e2b, e2c, and e2d) may correspond to inter-frequency measurements],
 	Matin fail to show wherein the receiving the demand information corresponding to the system information transmitted by the mobile communication terminal when the trigger condition is satisfied comprises: receiving the demand information corresponding to the system information that is transmitted through an uplink common control channel (CCCH) by the mobile communication terminal in an inactive or in an idle mode, wherein the demand information comprises a first field for indicating first system information that is not required by the mobile communication terminal, and the performing transmission control processing on the system information according to the demand information, wherein the demand information comprises a second field together with a third field wherein the second field is configured to indicate second system information that is required by the mobile communication terminal and the third field is configured to indicate a validity of the second system information; and the performing transmission control processing on the system information according to the demand information comprises: transmitting at least one of the second system information or updated second system information to the mobile communication terminal.
 	In an analogous art Tooher show wherein the receiving the demand information corresponding to the system information transmitted by the mobile communication terminal when the trigger condition is satisfied comprises: receiving the demand information corresponding to the system information that is transmitted through an uplink common control channel (CCCH) by the mobile communication terminal in an inactive or in an idle mode [par 0093, A WTRU entering, being activated in, and/or exiting IDLE mode in a zone and/or area with one or more, or multiple transmission points might not be able to receive transmissions. For example, the WTRU might not have a WCID and/or its WCID might be unknown to the transmission points. A WTRU may transmit a message that may include a presence indicator], wherein the demand information comprises a first field for indicating first system information that is not required by the mobile communication terminal, and the performing transmission control processing on the system information according to the demand information, wherein the demand information comprises a second field together with a third field wherein the second field is configured to indicate second system information that is required by the mobile communication terminal and the third field is configured to indicate a validity of the second system information; and the performing transmission control processing on the system information according to the demand information comprises: transmitting at least one of the second system information or updated second system information to the mobile communication terminal[par 0068, 0159, 0161, WTRU, e.g., to modify the sequence generation of a physical uplink control channel (PUCCH) and/or uplink (UL) DM-RS for a physical uplink shared channel (PUSCH). A WTRU may trigger a transmission point to transmit its system information. For example, a WTRU may transmit a UL signal (e.g. a WTRU presence indicator) as a system information trigger. A UL signal may explicitly and/or implicitly ask receiving points to transmit system information. For example, a WTRU may  explicitly demand system information. A UL transmission may comprise a flag for on-demand system information.  System information transmission resources may be an output of a function and/or a parameter of a system information trigger. For example, the timing of system information may be determined based on the timing of a system information trigger]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Matin and Tooher because demand capability may be an addition and/or an alternative to periodic broadcasting of system information by a cell and/or reliance of system information on cell-specific reference resources.


14. Matin and Tooher describes the method according to claim 13,: the performing transmission control processing on the system information according to the demand information comprises: transmitting updated second system information to the mobile communication terminal. in a case that the third field indicates that the second system information is valid: or transmitting the second system information and updated second system information to the mobile communication terminal, in a case that the third field indicates that the second system information is invalid [par 0056, 0057, the measurements performed by a UE 602 may be controlled by an RNC 604 by using RRC messages 606 (e.g., Measurement Control Messages (MCMs)), which may indicate what to measure, when to measure, and how to report. For example, the UTRAN may control a measurement in the UE either by broadcast of System Information and/or by transmitting a Measurement Control message. Based on these measurements, the UE may transmit MRMs for certain reporting events (e.g., cell measurement event results). Within the measurement reporting criteria field in the Measurement Control message, the network notifies the UE which events should trigger a measurement report. Here, reporting events named Event 1a through Event 1d (e.g., ela, e1b, e1c, and e1d) may correspond to intra-frequency measurements; and reporting events].


18. Matin and Tooher provides the method according to claim 13, wherein the receiving the demand information corresponding to the system information transmitted by the mobile communication terminal when the trigger condition is satisfied further comprises: or receiving the demand information corresponding to the system information that is transmitted through an uplink dedicated control channel DCCH by the mobile communication terminal in an connected mode, or wherein the receiving the demand information corresponding to the system information transmitted by the mobile communication terminal when the trigger condition is satisfied further comprises: receiving the demand information carried by an uplink message from the mobile communication terminal, wherein the uplink message is a request message for radio resource control (RRC1 connection establishment: or the unlink message is a request message for RRC connection resumption; or the uplink message is a request message for RRC connection re-establishment [Matin par 0059, When the ranking of a cell changes, or if any other reporting trigger or measurement event (known to those of ordinary skill in the art) occurs, the UE may, after a delay corresponding to a time-to- trigger (TTT) timer, send certain RRC messages to the RNC to report this event. For example, the RNC may make a decision to alter the Active Set for the UE, and send an RAC message (i.e., an Active Set Update message) to the UE indicating a change in the Active Set. The RNC may then communicate with the respective Node B or Node Bs, e.g., over an lub interface utilizing Node B Application Part (NBAP) signaling to configure the cells for communication with the UE}.


21. Matin creates a mobile communication terminal, comprising: a memory, a processor, and a program that is stored on the memory and executable on the processor, wherein when executing the program [par 0029], the processor is configured to: determine whether a trigger condition is satisfied [par 0011, a method of measurement reporting operable at a user equipment (UE). The UE measures a cell not a member of an active set. If a first condition to trigger a first event is satisfied based on a measurement of the cell]; and to transmit demand information corresponding to system information to a network device when the trigger condition is satisfied [fig 6 par 0011, the UE starts a first TTT timer for the first event to transmit a measurement report causing the re-selection of the cell to be a best serving cell], wherein the satisfied trigger condition comprises: a case where system information transmitted by the network device does not comprise system information required by the mobile communication terminal [par 0057, Within the measurement reporting criteria field in the Measurement Control message, the network notifies the UE which events should trigger a measurement report. Here, reporting events named Event 1a through Event 1d (e.g., ela, e1b, e1c, and eld) may correspond to intra-frequency measurements; and reporting events named Event 2a through Event 2d (e.g., e2a, e2b, e2c, and e2d) may correspond to inter-frequency measurements],
 	Matin fail to show wherein the processor is further configured to: transmit the demand information corresponding to the system information to the network device through an uplink common control channel (CCCH), in a case that the mobile communication terminal is in an inactive mode or in an idle mode, wherein the demand information comprises at least one of: a first field configured to indicate first system information that is not required by the mobile communication terminal; or a second field together with a third field wherein the second field is configured to indicate second system information that is required by the mobile communication terminal and a third field for indicating a validity of the second system information.
 	In an analogous art Tooher show wherein the processor is further configured to: transmit the demand information corresponding to the system information to the network device through an uplink common control channel (CCCH), in a case that the mobile communication terminal is in an inactive mode or in an idle mode[par 0093, A WTRU entering, being activated in, and/or exiting IDLE mode in a zone and/or area with one or more, or multiple transmission points might not be able to receive transmissions. For example, the WTRU might not have a WCID and/or its WCID might be unknown to the transmission points. A WTRU may transmit a message that may include a presence indicator], wherein the demand information comprises at least one of: a first field configured to indicate first system information that is not required by the mobile communication terminal; or a second field together with a third field wherein the second field is configured to indicate second system information that is required by the mobile communication terminal and the third field is configured to indicate a validity of the second system information [par 0068, 0159, 0161, WTRU, e.g., to modify the sequence generation of a physical uplink control channel (PUCCH) and/or uplink (UL) DM-RS for a physical uplink shared channel (PUSCH). A WTRU may trigger a transmission point to transmit its system information. For example, a WTRU may transmit a UL signal (e.g. a WTRU presence indicator) as a system information trigger. A UL signal may explicitly and/or implicitly ask receiving points to transmit system information. For example, a WTRU may  explicitly demand system information. A UL transmission may comprise a flag for on-demand system information.  System information transmission resources may be an output of a function and/or a parameter of a system information trigger. For example, the timing of system information may be determined based on the timing of a system information trigger]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Matin and Tooher because demand capability may be an addition and/or an alternative to periodic broadcasting of system information by a cell and/or reliance of system information on cell-specific reference resources.


22. Matin and Tooher displays the mobile communication terminal according to claim 21, wherein the satisfied trigger condition further comprises at least one of following cases: a case where the mobile communication terminal requires at least one piece of system information; a case where the mobile communication terminal does not require at least one piece of system information; a case where system information stored by the mobile communication terminal is invalid; or a case where a first timer configured to prohibit transmitting the demand information or a second timer configured to prohibit transmitting the demand information is in an off state, wherein the first timer corresponds to the mobile communication terminal, and the second timer corresponds to the system information [par 0057, For example, the selection of cells to include in the Active Set or re-selection of a best cell may depend on certain UE measurements, which may be configured by the network in a system information block (SIB). For example, the UTRAN may control a measurement in the UE either by broadcast of System Information and/or by transmitting a Measurement Control message. Based on
these measurements, the UE may transmit MRMs for certain reporting events (e.g., cell measurement event results)].

23. Matin and Tooher describes the mobile communication terminal according to claim 22, wherein the satisfied trigger condition comprises the case where the first timer is in an off state, and the processor is configured to start the first timer after transmitting the demand information corresponding to the system information to the network device; or the satisfied trigger condition comprises the case where the second timer is in an off state, and the processor is configured to start the second timer after transmitting the demand information corresponding to the system information to the network device and wherein the processor is further configured to: after the first timer is started, stop the first timer in a case that the mobile communication terminal initiates a handover process, a connection establishment process, a connection re-establishment process, or a state transition process; or after the second timer is started, stop the second timer in a case that the mobile communication terminal initiates a handover process, a connection establishment process, a connection re-establishment process, or a state transition process [Matin, par 0011, The UE measures a cell not a member of an active set. If a first condition to trigger a first event is satisfied based on a measurement of the cell, the UE starts a first TTT timer for the first event to transmit a measurement report causing the re-selection of the cell to be a best serving cell].



28. Matin and Tooher display the mobile communication terminal according to claim 21, wherein the processor is further configured to: receive at least one of target system information or the target system information as updated, after transmitting the demand information corresponding to the system information to the network device, wherein the target system information is required by the mobile communication terminal, and is determined according to the demand information and transmitted by the network device or wherein the processor is further configured to: transmit the demand information
corresponding to the system information to the network device through an uplink dedicated control channel DCCH, in a case that the trigger condition is satisfied, and the mobile communication terminal is in an connected mode [par 0067, 0068, This means that HSDPA channels are transmitted to the UE from a single cell called the HSDPA serving cell. As the user moves, or as one cell becomes preferable to another, the HSDPA serving cell may change. Still, the UE may be in soft handover on the associated DPCH, receiving the same information from plural cells. According to mobility procedures defined in Rel. 5 of 3GPP TS 25.331, the Radio Resource Control (RRC) signaling messages for changing the HSPDA serving cell are transmitted from the current HSDPA serving cell (i.e., the source cell), and not the cell that the UE reports as being the stronger cell (i.e., the target cell].

30. Matin and Tooher disclose the mobile communication terminal according to claim 21, wherein the processor is further configured to: determine whether the mobile communication terminal requires to transmit an uplink message when the trigger condition is satisfied; and transmit, to the network device, an uplink message carrying the demand information corresponding to the system information, in a case that the mobile communication terminal requires to transmit the uplink message; or generate a request message carrying the demand information, and transmit the request message to the network device, in a case that the mobile communication terminal does not require to transmit the uplink message’ or wherein the processor is further configured to: generate a request message carrying the demand information corresponding to the system information when the trigger condition is satisfied; determine whether the mobile communication terminal requires to transmit an uplink message; and transmit an uplink message carrying the demand information to the network device and delete the request message in a case that the mobile communication terminal requires to transmit the uplink message, or transmit the request message to a network side in a case that the mobile communication terminal does not require to transmit the uplink message[ Matin par 0011, 0032, The downlink (DL), also called the forward link, refers to the communication link from a Node B 208 to a UE 210 and the uplink (UL), also called the reverse link, refers to the communication link from a UE 210 to a Node B 208. The UE measures a cell not a member of an active set. If a first condition to trigger a first event is satisfied based on a measurement of the cell, the UE starts a first TTT timer for the first event to transmit a measurement report causing the re-selection of the cell to be a best serving cell], wherein the unlink message is a request message for radio resource control (‘(RRC) connection establishment: or the uplink message is a request message for RRC connection resumption; or the uplink message is a request message for RRC connection re-establishment[par 0056, the measurements performed by a UE 602 maybe controlled by an RNC 604 by using RRC messages 606 (e.g., Measurement Control Messages (MCMs)), which may indicate what to measure, when to measure, and how to report].


33. Matin and Tooher describes a network device, comprising: a memory, a processor, and a program that is stored on the memory and executable on the processor, wherein when executing the program, the processor is configured to perform steps of the method for controlling transmission of system information according to claim 13 [par
0029, One or more processors 104 in the processing system may execute software. Software shall be construed broadly to mean instructions, instruction sets, code, code segments, program code, programs, subprograms, software modules, applications, software applications, software packages, routines, subroutines, objects, executables, threads of execution, procedures, functions, etc].

34. Matin and Tooher provides the network device according to claim 33, wherein the demand information comprises a first field for indicating first system information that is not required by the mobile communication terminal, and the processor is further configured to prohibit transmitting the first system information to the mobile communication terminal; or wherein the demand information comprises a second field for indicating second system information that is required by the mobile communication terminal, and the processor further configured to transmit at least one of the second system information or updated second system information to the mobile communication terminal; or wherein the demand information comprises a second field and a third field, the second field is used to indicate second system information required by the mobile communication terminal, and the third field is used to indicate a validity of the second system information: and is further configured to transmit updated second system information to the mobile communication terminal, in a case that the third field indicates that the second system information is valid: or transmit the second system information and updated second system information to the mobile communication terminal, in a case that the third field indicates that the second system information is invalid [Matin par 0056, 0057, the measurements performed by a UE 602 may be controlled by an RNC 604 by using RRC messages 606 (e.9g., Measurement Control Messages (MCMs)), which may indicate what to measure, when to measure, and how to report. For example, the UTRAN may control a measurement in the UE either by broadcast of System Information and/or by transmitting a Measurement Control message. Based on these measurements, the UE may transmit MRMs for certain reporting events (e.g., cell measurement event results). Within the measurement reporting criteria field in the Measurement Control message, the network notifies the UE which events should trigger a measurement report. Here, reporting events named Event 1a through Event 1d (e.g., ela, e1b, elc, and eld) may correspond to intra-frequency measurements; and reporting events].

38. Matin and Tooher defines the network device according to claim 33, wherein or the processor is further configured to receive the demand information corresponding to the system information that is transmitted through an uplink dedicated control channel DCCH by the mobile communication terminal in an connected mode, or wherein the processor is further configured to receive the demand information carried by an uplink message from the mobile communication terminal wherein the uplink message is a request message for radio resource control (RRC) connection establishment: or the uplink message is a request message for RRC connection resumption; or the uplink message is a request message for RRC connection re-establishment [par 0059, When the ranking of a cell changes, or if any other reporting trigger or measurement event (known to those of ordinary skill in the art) occurs, the UE may, after a delay corresponding to a time-to- trigger (TTT) timer, send certain RRC messages to the RNC
to report this event. For example, the RNC may make a decision to alter the Active Set
for the UE, and send an RAC message (i.e., an Active Set Update message) to the UE
indicating a change in the Active Set. The RNC may then communicate with the
respective Node B or Node Bs, e.g., over an lub interface utilizing Node B Application
Part (NBAP) signaling to configure the cells for communication with the UE].


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matin et al. (U.S. Pub No. 2015/0045036 A1) in view of Tooher et al. (U.S. 2019/0074953 A1) in further view of Basu et al. (U.S. Pub No. 2013/0143573 A1).


4, Matin and Tooher creates the method according to claim 3, Matin and Tooher fail to show wherein after the first timer is started, the method further comprises: stopping the: first timer in a case that the mobile communication terminal initiates a handover process, a connection establishment process, a connection re-establishment : process, or a state transition process; or after the second timer is started, the method further comprises: stopping : the second timer in a case that the mobile communication terminal initiates a handover process, a connection establishment process, a connection re-establishment process, or a slate transition process.
 	In an analogous art Basu show wherein after the first timer is started, the method further comprises: stopping the: first timer in a case that the mobile communication terminal initiates a handover process, a connection establishment process, a connection re-establishment : process, or a state transition process; or after the second timer is started, the method further comprises: stopping : the second timer in a case that the mobile communication terminal initiates a handover process, a connection establishment process, a connection re-establishment process, or a slate transition process [par 0051, Also, consider that the target base station 110 initiates handover of a wireless connection from the source base station 108 to the target base station 110 based on measurement reports from the UE 112 while the timer T1 is running. In such a case, the timer T1 is stopped automatically as the handover procedure is initiated]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Matin, Tooher, and Basu provide a method and system of communicating measurement information associated with user equipment in a wireless communication network environment



Response to Arguments

The cited references, taken alone or in combination, fail to disclose or teach: @) the demand information comprises a first field configured to indicate first system information that is not required by the mobile communication terminal GD the demand information comprises a second field together with a third held. where the second field is configured to indicate second system information that is required by the mobile communication terminal and the third field is configured to indicate a validity of the second system information.
Therefore, Mallick also fails to disclose “wherein the demand information comprises at least one of a first field configured to indicate first system information that is not required by the mobile communication terminal, or a second field together with a third field, wherein the second field is configured to indicate second system information that is required by the mobile communication , terminal and the third field is configured to indicate @ validity of the second system information” as recited in amended claim 1.
For the above reasons, the cited references, taken alone or in combination, fail to disclose or teach all limitations of amended claim 1, and cannot achieve the above advantages, and therefore, claim 1 defines over the cited art.


The applicant argument is moot in view of newly rejected claims. The Tooher shows the demand information comprises a first field configured to indicate first system information that is not required by the mobile communication terminal.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468